TIX[EAT-I-OI~NEY GENERAL
                                OP ?lYExAs
    PRICE  DANIEL
.   ATTOR?&YGENESN.


                                                           October   8,    1951



                      Hon. Otto P. Moore,            Sr.             Opinion      NO. V-1302
                      County Attorney
                      Colorado  County                               Re:    Legality  of r,eservetion  &
                      Columbus,   Texas                                     minerals   by a county upon
                                                                            sale of land which the county
                      Dear    Mr.   Moore:                                  bought in at a tax foreclosure.

                                      You request~the     ,opinion of this office   upon the ques-
                      tions   ~presented  in.yo’ur ,letter,   which is copied    in part as follows:

                                       “I hereby      request   fan official      opinion   on the fol-
                              lowing    questions:

                                     “1,  Can Colo~radb County,      as a ‘purchasing   tax-
                              ing unit, after the expiration    of the redemption     period
                              plus six months,    sell the surface    only~and retain   the
                              minerals   of a tract of land which was bought in by the
                              County at a tax foreclosure     salve?

                                     “2.   If the County, canretain     the minerals   under
                              such tract,‘then    what interest,   if any; would then State
                              have in such minerals       (the %&being       the only other
                              taxing unit involved)    after the surface    is sold and the
                              State us pro rata share of the ‘proceeds       have’been  paid
                              to the State?

                                      “3.   If the first question,is    anewered     in the nega-
                              tive, then can the’ County,       or the ~Cpunty”and     State to-
                              gether,   after   the expiration    of the redem$ion       ,pe riod
                              plus six months,       execute   a valid mineral:lease       on such
                ..            a tract of land which was bought in by the County at a
                              tax foreclosure      sale,  instead   of selling  such tract?

                                     “4. If the County,  or the County and State togeth-
                              er, can execute   a valid mineral   lease  on such a tract  of
                              land, what would be the respective,     shares  of the Gear&g
                              and the State .Ln the bonus and delay rentah      d ,mmchl
                              lea se?

                                    “The facts    are as follow,s:    In 1939,  Colorado
                              County instituted    suit for the collection   of taxers delin-
                              quent against   a 93 acre tract of land.     The State was
                              made 4 party to the suit; there was no other political
‘.




     bin.   Otto   P.        Moore,      Sr.,   Page   2 (V-1302)




             subdivision     Involved.    The suit was prosecuted             to judg-
             ment,    order   of sale was issued,       and at the sale there-
             under in 1940 the tract was bought in by Colorado                    Coun-
             ty and has been h,eld by the County             since that time.        The
             County now wishes         to sell the surface        only of this tract,
             retaining    all minerals.      The surfa,ce       is grazing     land,
             and we can reasonably         expect    the sale of the surface
             only to bring considerably         more     than the taxes,        penal-
             ties,  interest   and court costs       against     the land.    The ex-
             cess   proceeds     over such taxes,       penalty,     interest    and
             court costs wou,ld be divided         between       the State and the
            ‘County pro rata bnd in proportion             fo the amounts         of
             their tax liens.      The land is not in a productive            miner-
             al area,    and is not now under a mineral             lease;    however,
             it is believed    that a mineral      lease    on this land can be
             sold if same     is advertised     for leasing.”

                  Under the facts                  submitted   by you, Colorado     County be-
     came the purchasing   taxing                  unit, and as such is vested     with author-
     ity to make a second  sale.                  Section   9 of Article 7345b,    V.C.S., reads
     in part as follows:

                    “If the property    be sold to any taxing unit                 which
            is a part.y to the judgment     under decree    of Court                in
            said suit, the titl~e to said property    shall be bid                in and
            held by the taxing unit purchasing       same for the                 use and
            benefit   of itself and all other taxing   units which                 are
            parties    to the suit e , .”

                    This section    of Article     7345b prescribes      the procedure
     to be followed    by the purchasing       taxing unit in making      a second    sale
     of the property    so purchased     for the benefit     of all the taxing units
     which were parties      to the suit and judgment.         The collection      of de-
     linquent   taxes and the enforcement          of the constitutional     and siatu-
     tory lien to secure    the payment      thereof    is exclusively     statutory.
     This section    of the statute   further    provides:

                        6.
                          and the purchaser
                             .   .   .           of the property   at any
             such sale shall receive    all of the right,  title and inter-
            est in said property    as was acquired     and is then held
            by said taxing unit - tinder such tax foreclosure      sale to
            it; . . .

                    It is thus clearly     provided   by statute   that all of the
     right,  title, and interest     in said property    is to be conveyed     by the
     taxing unit and acquired        by the purchaser.      This precludes     the re-
     tention by the selling      taxing unit of any mineral      interest   in the
     land.  We agree      with you that the answer       to your first question     is
     in the negati,ve.     This conclusion      renders   unnecessary     an answer
     to your second      question.
Hon.   Otto   P.   Moore,    Sr,,   Page   3 (V-1302)




                We now pass to yout third question,                 which raises      the
authority   of the purchasing          taxing unit, either      alone or in conjunc-
tion with the other taxing           units involved      in the suit and judgment,
to execute    a mineral       lease   to the lands so purchased            at such tax
foreclosure     sale by the taxing unit.            A careful    reading     of all of the
provisions     of Article      7345b.    V.C.S..    and other statotts       that are
cumulative     thereto,     discloses      that there is no statutory         authority
for the purchasing        taxing unit, alone or in conjunction              with the
other interested      taxing units, to execute            a mineral    lease    upon the
property    p(*rchased      at tax foreclosure         sale.   We agree .with you
that under’ present       laws there is no authority           except     to sell,  and
then as pointed     out in our answer            to your first question,       all right,
title, and interest     in said property          held by the t&ing        unit for it-
self and for the benefit          of the other taxing units must be sold.
Therefore,     your third question           should be answered         in the nega-
tive.   This eliminates         the necessity       of answering     your fourth
ques tlon~



                                     SUMMARY

              :..*The purchasing       taxing unit in a tax foreclosure
        sale,    either alone or in conjunction           with the other in-
        terested      taxing units, has no authority          to sell the sur-
        face and retain        the mineral    rights    in the land so pur-
        chased      and sold or to execute        a mineral     lease    upon
         such land.       The only autho,rity       granted    under present
        laws is to sell all the right,         title, and interest       whioh
        the purchasing        unit for itself    and as trustee       for the
        other interested         taxing units has in said property.
        Art.    7345b,    V.C.S.

                                                             Yours      very    truly,

                                                              PRICE       DANIEL
                                                             Attorney      General



APPROVED:                                                    ev,        .0--J
                                                                   I&qkg Lo          z
W. V. Geppert                                                         Assistant
Taxation Division

Jesse  P.     Luton,   Jr.
Reviewing      Assista~nt

Charles    D. Mathews
First   Assistant

LPL/mwb